In the Supreme Court of Georgia



                                 Decided: December 14, 2021


                  S21A1123. FLOYD v. STONE.


     BOGGS, Presiding Justice.

     Appellant Maureen O. Floyd seeks permission to file an

information in the nature of quo warranto against appellee Superior

Court Judge Jesse C. Stone of the Augusta Judicial Circuit, with the

goal of having him removed from office. Relying on Paragraph

VIII (a) of Article V, Section II of the Georgia Constitution, Floyd

contends that Judge Stone’s appointment was illegal, because the

Governor did not “promptly” appoint him to fill the vacancy on the

superior court created by the accepted resignation of his

predecessor, Judge Michael N. Annis. See Ga. Const. of 1983, Art.

V, Sec. II, Par. VIII (a) (“When any public office shall become vacant

by death, resignation, or otherwise, the Governor shall promptly fill

such vacancy unless otherwise provided by this Constitution or by
law . . . .” (emphasis added)). The trial court granted Judge Stone’s

motion to dismiss for failure to state a claim in quo warranto and

denied Floyd leave to file an information against Judge Stone, in

part because Floyd failed to show that removal from office through

a proceeding in quo warranto is the proper remedy for an

appointment that is not made promptly. We affirm the trial court’s

judgment on that basis.

     1.   The facts are undisputed. At the May 2016 nonpartisan

general election, Judge Annis was re-elected to a standard four-year

term of office as a superior court judge beginning January 1, 2017.

On December 11, 2019, Judge Annis submitted a letter to Governor

Brian P. Kemp tendering his resignation, effective February 1, 2020.

On December 20, 2019, Governor Kemp sent Judge Annis a letter

accepting his resignation and noting the effective date. Soon after

Governor Kemp accepted Judge Annis’ resignation, the Judicial

Nominating Commission (“JNC”) began seeking candidates to fill

the seat. On February 1, 2020, the office formerly held by Judge

Annis became vacant. On February 17, 2020, the JNC sent Governor

                                 2
Kemp a list of four potential appointees, which included Judge

Stone. On February 22, 2021, more than a year after Judge Annis

left office, Governor Kemp appointed Judge Stone to the office for an

initial term ending December 31, 2022.1

      On March 5, 2021, Floyd filed a petition for leave to file an

information in the nature of quo warranto, which alleged that it was

“filed within thirty (30) days after the swearing in” of Judge Stone.

See OCGA § 9-6-60 (“The writ of quo warranto may issue to inquire

into the right of any person to any public office the duties of which

he is in fact discharging. . . .”). On March 31, Judge Stone filed a

motion to dismiss the petition for failure to state a claim in quo

warranto or, in the alternative, to deny Floyd leave to file an




      1 Because the vacancy arose less than six months before the May 2020
nonpartisan general election for judges (which was postponed until June due
to the COVID-19 pandemic), Judge Stone’s term will end, and he will face
election, at the same time as had the Governor appointed him earlier. See Ga.
Const. of 1983, Art. VI, Sec. VII, Par. IV (“An appointee to an elective office
shall serve until a successor is duly selected and qualified and until January 1
of the year following the next general election which is more than six months
after such person’s appointment.”); Barrow v. Raffensperger, 308 Ga. 660, 660
n.1, 676 & n.15 (842 SE2d 884) (2020).
                                       3
information against him. Floyd amended her petition on April 15

and April 28, and on April 29, the trial court held a hearing.

     On May 6, 2021, the trial court entered an order granting

Judge Stone’s motion to dismiss and denying Floyd permission to

file an information. The court explicitly rejected Floyd’s argument

that Judge Stone’s appointment was illegal because it was not made

“promptly” as required by the Georgia Constitution, noting that

Floyd cited no legal authority for her conclusion that the Governor’s

appointment was not prompt. The court also noted that Floyd failed

to cite any authority supporting her conclusion that removal from

office by way of a quo warranto proceeding is a proper remedy for an

unprompt appointment.

     Floyd filed a timely notice of appeal, which was properly

directed to this Court based on our “exclusive appellate jurisdiction

in . . . [a]ll cases involving the construction . . . of the Constitution of

the State of Georgia.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. II (1).

The case was orally argued on September 23, 2021.



                                     4
     2.    Floyd contends that the trial court erred in granting

Judge Stone’s motion to dismiss and in denying Floyd permission to

file an information in the nature of quo warranto. We disagree.

     Floyd’s argument that Judge Stone should be removed from

office through a proceeding in quo warranto has three steps. First,

she contends that the promptness requirement, which appears in

the article of the Constitution that pertains to the executive branch,

see Ga. Const. of 1983, Art. V, Sec. II, Par. VIII (a), applies to judicial

vacancies, even though the judicial branch article has its own

provision addressing the filling of judicial vacancies that does not

include the same or even a similar promptness requirement. See

Perdue v. Palmour, 278 Ga. 217, 219 (600 SE2d 370) (2004) (noting

that Article V, Section II, Paragraph VIII (a) “is not a part of judicial

Article VI of the State Constitution, but rather is found in Article V,

which addresses the executive branch”). Cf. Ga. Const. of 1983, Art.

VI, Sec. VII, Par. III (“Vacancies shall be filled by appointment of

the Governor except as otherwise provided by law in the magistrate,

probate, and juvenile courts. . . .”). Second, Floyd contends that

                                    5
Governor Kemp did not act “promptly” in filling the office formerly

held by Judge Annis, because the Governor waited a little more than

a year to appoint Judge Stone. Third, Floyd contends that the proper

remedy for a lack of promptness in filling a judicial vacancy is to

remove from office the person who was appointed unpromptly. Our

analysis begins and ends with the third step of Floyd’s argument.

     It is “‘the general rule that remedies should be tailored to the

injury suffered from the constitutional violation and should not

unnecessarily infringe on competing interests.’” Schoicket v. State,

___ Ga. ___ (___ SE2d ___) (Case No. S21A0840, decided Nov. 2,

2021, slip op. at 16-17) (citation omitted). The injury that flows from

the lack of a prompt appointment is prolongation of the period of

time during which there is a vacancy in the office. But as the trial

court observed at the hearing, removing Judge Stone – whom Floyd

does not contend is in any way personally ineligible to hold the office

– would simply create another vacancy in the office, which the

Governor would then be required to fill by appointment. See Ga.

Const. of 1983, Art. VI, Sec. VII, Par. III. See also Barrow v.

                                  6
Raffensperger, 308 Ga. 660, 669-670 (842 SE2d 884) (2020)

(construing this provision); Charles H. Wesley Educ. Foundation,

Inc. v. State Election Bd., 282 Ga. 707, 709 (654 SE2d 127) (2007)

(noting that requirement that public official perform particular act

within specific period of time, without more, does not divest official

of authority to perform act after time has run). The effect of imposing

such a remedy would be to further prolong the amount of time that

the office was vacant. A remedy that aggravates the injury flowing

from a constitutional violation is not a remedy that is tailored to the

injury. Indeed, Floyd cites no authority, from Georgia or elsewhere,

for the use of quo warranto to remove an officeholder under such

circumstances.

     Thus, pretermitting whether Article V, Section II, Paragraph

VIII (a)’s requirement that the Governor promptly fill vacancies

extends to judicial vacancies, and pretermitting whether the delay

of a little more than a year in the appointment of Judge Stone

violated that requirement, the proper remedy for that constitutional

violation would not be to remove Judge Stone from office.

                                  7
Accordingly, we affirm the trial court’s judgment granting Judge

Stone’s motion to dismiss and denying Floyd permission to file an

information in the nature of quo warranto.

     Judgment affirmed. All the Justices concur, except Bethel, J.,
not participating.




                                8